COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of R.L. aka R.C. aka R.M. and R.L., Children
                         In the Interest of C.C.J., a Child
                         In the Interest of C. J., a Child

Appellate case number:   01-16-00851-CV
                         01-16-00852-CV
                         01-16-00875-CV

Trial court case number: 2009-03954
                         2014-29889
                         2013-49862

Trial court:             311th District Court of Harris County

        Appellant, T.H-L., has filed a second unopposed motion for an extension of time to file
her brief, requesting an extension to January 9, 2017. We grant the motion. Appellant’s brief is
due to be filed with this Court no later than Monday, January 9, 2017. See TEX. R. APP. P.
28.4(a), 38.6(a), (d).

        Because these appeals involve child-protection cases, the Court is required to bring the
appeals to final disposition within 180 days of October 24, 2016, the date the notices of appeal
were filed in these proceedings, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (West 2013); see also TEX. R. APP. P.
28.4(a)(1)(2)(B). Accordingly, no further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: January 4, 2017